DETAILED ACTION

In response to Amendments/Arguments filed 5/2/2022.  Claims 1-10 are pending.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Saneto (JP 2008-150240) in view of Ohkoshi et al. (US 20100171066; Hereafter “Ohkoshi ‘066”) and Ohkoshi et al. (US 20160164187; Hereafter “Ohkoshi ‘187”).
Saneto discloses TiO2-x particles used as an EM shielding agent in composite films.  Concerning claims 1 and 3, Saneto discloses the TiO2-x particles, wherein x is from 0.05 to 0.8 are dispersed in a thermosetting polymer binder to form a coating composition, wherein the coating composition is disposed onto a substrate (para. 0008-0022 and 0033; abstract).  Examiner notes that black titanium oxide is considered in the instant application to be a titanium suboxide and as such, the disclosure of the TiO2-x material would meet the limitations. Concerning claim 4, Saneto discloses the thermosetting resin includes phenolics and the like (para. 0022).  However, Saneto is silent to the claimed MTC-substituted ε-Fe2O3 material and metal oxide thereof.
Ohkoshi ‘066 discloses magnetic material having the claimed MTC-substituted ε-Fe2O3 structure, wherein the material allows for heat stability and flexibility in material design for use in radio wave absorbers (Examples 10-20, Tables 1-4; para. 0024).  Ohkoshi ‘187 discloses M-substituted ε-Fe2O3 materials, wherein M can be a plurality of metals, including those claimed that can be used with metal oxide particles including titanium dioxide with other metal oxide dielectric materials, in order to adjust the relative permittivity of the absorbing film.  As such, it would have been obvious to one of ordinary skill in the art to add the claimed MTC-substituted ε-Fe2O3 particles and other metal oxide particles to the composition of Saneto, in order to provide a coating that has heat stability, flexibility in material design, and for adjusting the relative permittivity of the resulting film.

Allowable Subject Matter
Claims 2 and 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Examiner notes that the prior art is silent to the specifically claimed black titanium compounds of claim 2 in combination with the specifically claimed MTC ε-Fe2O3.  Claims 7-10 are objected as being dependent on claim 2.

Response to Arguments
Applicant's arguments filed 5/2/2022 regarding the art rejection have been fully considered but they are not persuasive.  Applicant asserts that that there is no reasonable expectation of success because Saneto does not specifically recite “radio waves”.  While it is acknowledged that Saneto discloses IR and visible light, it is noted that Saneto discloses the coating is used in electromagnetic wave shielding.  Examiner notes that radio waves are part of the electromagnetic wave spectrum and as such, can be used in shielding other portions of the EM spectrum, including radio waves.  Examiner notes that the effects shown in the Examples specifically recite a black titanium oxide having a specific stoichiometry.  As such, there is a reasonable expectation of success with respect to the combination and Applicant’s assertions are not sufficient to overcome the previous rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783